DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/21/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 8 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 06/21/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0368121 A1) in view of Wakabayashi (US 2015/0163403 A1).

Regarding claim 1, Sakurai et al. (hereafter referred as Sakurai) teaches an imaging device (Sakurai, Figs. 1 and 3) comprising: 
a first substrate (Sakurai, Fig. 1A, chip 1, Paragraph 0030); and 
a second substrate stacked on the first substrate (Sakurai, Fig. 1A, Chip 2, Paragraph 0030, Chip 1 is considered to be on the bottom.); 
wherein the first substrate includes a plurality of pixels forming a first array and disposed in a matrix shape (Sakurai, Figs. 1A and 3A, pixel circuits 10, Paragraph 0030 and 0055), 
each pixel included in the plurality of pixels belongs to one pixel block included in a plurality of pixel blocks and is configured to output an analog pixel signal (Sakurai, Fig. 3A, pixel group 15, Paragraph 0055, Each column of pixels is a pixel block.), 
the second substrate includes a plurality of analog-to-digital (AD) conversion circuits forming a second array (Sakurai, Figs. 1A and 3B, electric circuits 20, Paragraph 0029 and 0072-0074, The electric circuits 20 may be AD conversion circuits.) each AD conversion circuit included in the plurality of AD conversion circuits being configured to convert the pixel signal read from two or more pixels included in the plurality of pixels and belonging to the pixel block corresponding to the AD conversion circuit to a digital signal (Sakurai, Fig. 3B, Each AD conversion circuit is provided for all pixels of a pixel block (pixel column).), 
a selecting circuit configured to control a timing at which the pixel signal is read from the plurality of pixels (Sakurai, Paragraphs 0067 and 0071, scanning circuit not illustrated),
each pixel block included in the plurality of pixel blocks includes all of the pixels disposed in one or more columns in the first array (Sakurai, Fig. 3A, Paragraph 0055, Each column of pixels is a pixel block.),
the plurality of AD conversion circuits are disposed in a matrix shape having M rows and N columns, the M being an integer greater than or equal to 3, the N being an integer greater than or equal to 2 (Sakurai, Fig. 3B, Paragraphs 0044 and 0054 Sakurai depicts an example with M= 4 and N = 5.), 
a width of each AD conversion circuit included in the plurality of AD conversion circuits in a row direction in the second array is larger than a pitch of each pixel included in the plurality of pixels (Sakurai, Fig. 3, Paragraph 0042, Conductors 13 and 23 are bonded, therefore, the width of each AD conversion circuit is larger than the pitch of a pixel.),
for all combinations of two pixel blocks included in the plurality of pixel blocks and adjacent to each other in the first substrate, two AD conversion circuits included in the plurality of AD conversion circuits and corresponding to the adjacent two pixel blocks are adjacent to each other in the second substrate (Sakurai, Fig. 3, For every two pixel columns adjacent to each other, the corresponding AD conversion circuits are also adjacent to each other in either the vertical or horizontal direction.),
the plurality of pixels are disposed in a pixel region in the first substrate (Sakurai, Fig. 1A, chip 1, Paragraph 0030), 
the imaging device further comprises a connection electrode (Sakurai, Figs. 3A and 3B, Conductors 13 and 23, Paragraph 0042), 
the connection electrode electrically connects the first substrate and the second substrate together (Sakurai, Figs. 3A and 3B, Conductors 13 and 23, Paragraph 0042), 
each pixel included in the plurality of pixels is connected to a first signal line disposed in the first substrate (Sakurai, Figs. 3A and 3B, signal lines 14, Paragraph 0037), 
the first signal line is connected to the connection electrode (Sakurai, Figs. 3A and 3B, Conductors 13, Paragraph 0042), and
 each AD conversion circuit included in the plurality of AD conversion circuits is disposed in the second substrate (Sakurai, Figs. 1A and 3B, electric circuits 20, Paragraph 0029 and 0072-0074).
However, Sakurai does not teach wherein at least one of the first substrate and the second substrate includes a selecting circuit configured to control a timing at which the pixel signal is read from the plurality of pixels; the imaging device further comprises a connection electrode disposed outside the pixel region, each AD conversion circuit included in the plurality of AD conversion circuits is connected to a second signal line disposed in the second substrate, and the second signal line is connected to the connection electrode.
In reference to Wakabayashi, Wakabayashi teaches wherein at least one of a first substrate (Wakabayashi, Fig. 1, semiconductor substrate 20, Paragraph 0073) and a second substrate (Wakabayashi, Fig. 1, semiconductor substrate 30, Paragraph 0073) includes a selecting circuit configured to control a timing at which the pixel signal is read from the plurality of pixels (Wakabayashi, Figs. 1 and 2, Control Unit 34, Paragraph 0078);
a plurality of pixels are disposed in a pixel region in the first substrate (Wakabayashi, Fig. 1, semiconductor substrate 20, Paragraph 0073), 
the imaging device further comprises a connection electrode disposed outside the pixel region (Wakabayashi, Fig. 1, vias 231 and 232, Paragraph 0074-0075); 
the connection electrode electrically connects the first substrate and the second substrate together (Wakabayashi, Fig. 1, vias 231 and 232, Paragraph 0074-0075),
each pixel included in the plurality of pixels is connected to a first signal line disposed in the first substrate (Wakabayashi, Fig. 2, signal line 26, Paragraph 0090), 
the first signal line is connected to the connection electrode (Wakabayashi, Fig. 1, vias 231 and 232, Paragraph 0074-0075), 
each AD conversion circuit included in the plurality of AD conversion circuits is connected to a second signal line (Wakabayashi, Fig. 2, signal line 26 in the second substrate) disposed in the second substrate (Wakabayashi, Fig. 2, AD converter 51, Paragraph 0097), and 
the second signal line is connected to the connection electrode (Wakabayashi, Fig. 1, vias 231 and 232, Paragraph 0074-0075).
These arts are analogous since they are both related to stacked image sensors. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sakurai with the method of providing selecting circuits on first or second substrates and the method of connecting using through vias arranged outside of the pixel array as seen in Wakabayashi.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Sakurai with the method of providing selecting circuits on first or second substrates as seen in Wakabayashi to appropriately provide signals to the pixels and allow for placement of the selecting circuits in a compact manner. That is, to allow the selecting circuits to be placed on the image sensor without the need for an additional substrate or chip. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modified the invention of Sakurai with the method of connecting using through vias arranged outside of the pixel array as seen in Wakabayashi since it is a known placement for connecting pixel column signal lines in a first substrate to a second substrate and would produce similar and expected results for passing pixel signals to the AD conversion circuits and would also complexity inside the pixel region.

Regarding claim 2, the combination of Sakurai and Wakabayashi teaches the imaging device according to Claim 1 (see claim 1 analysis), 
wherein the plurality of pixel blocks include a first pixel block (Sakurai, Fig. 3A, pixel group 15e1), a second pixel block (Sakurai, Fig. 3A, pixel group 15f1), a third pixel block (Sakurai, Fig. 3A, pixel group 15e2), and a fourth pixel block (Sakurai, Fig. 3A, pixel group 15f2),
the second pixel block is adjacent to the first pixel block in a row direction in the first array (Sakurai, Fig. 3A, pixel groups 15e1 and 15f1 are adjacent in a row direction (horizontal).),
the fourth pixel block is adjacent to the third pixel block in the row direction in the first array (Sakurai, Fig. 3A, pixel groups 15h3 and 15e4 are adjacent in a row direction (horizontal).),
the plurality of AD conversion circuits include a first AD conversion circuit corresponding to the first pixel block (Sakurai, Fig. 3B, electric circuit 20(p,v)), a second AD conversion circuit corresponding to the second pixel block (Sakurai, Fig. 3B, electric circuit 20(q,v)), a third AD conversion circuit corresponding to the third pixel block (Sakurai, Fig. 3B, electric circuit 20(s,w)), and a fourth AD conversion circuit corresponding to the fourth pixel block (Sakurai, Fig. 3B, electric circuit 20(r,w)), 
the second AD conversion circuit is adjacent to the first AD conversion circuit in a column direction in the second array (Sakurai, Fig. 3B, electric circuits 20(p,v) and 20(q,v) are adjacent in the column direction (the lower direction).), 
the fourth AD conversion circuit is adjacent to the third AD conversion circuit in a direction opposite to the column direction in the second array (Sakurai, Fig. 3B, electric circuits 20(s,w) and 20(r,w) are adjacent in the upper direction.), and 
a first column including the first AD conversion circuit and the second AD conversion circuit is adjacent to a second column including the third AD conversion circuit and the fourth AD conversion circuit in the second array (Sakurai, Fig. 3B, The first column is column “v”, the second column is column “w”.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0368121 A1) in view of Wakabayashi (US 2015/0163403 A1) in further view of Blanquart (US 2012/0307030 A1).

Regarding claim 8, the combination of Sakurai and Wakabayashi teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Sakurai and Wakabayashi does not teach an endoscope device comprising the imaging device according to Claim 1.
In reference to Blanquart, Blanquart teaches an endoscope device comprising an imaging device (Blanquart, Fig. 33, Paragraph 0198).
These arts are analogous since they are all related to stacked imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sakurai and Wakabayashi with the use of the imaging device in an endoscope to allow the device to capture internal medical images and since medical endoscopes would benefit from an imaging device having a relatively vertical (relative to the pixel array) form factor (Blanquart, Paragraph 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/JASON A FLOHRE/           Primary Examiner, Art Unit 2696